Title: To George Washington from Major John Clark Jr., 25 December 1777
From: Clark, John Jr.
To: Washington, George



sir
Mr Maris’s [Pa.] Decr 25th 1777–1 oClock P.M.

This morning a party of the Enemy with a few Field pieces moved from Derby towards Chester, near the White Horse Tavern they fell in with a small party of our Troops, and a pretty smart Skirmish ensued, the Enemy played their Artillery so warm, that our Troops were soon obliged to give way, we have one man killed, & another wounded with a Cannon ball—& we have taken two prisoners, with their Horses, one of them a Sutler in the 17th Dragoons, & the other a Servant, the Enemy’s design, they say, is only to forage on the Chester Road, & that the party consists of the 1st & 2d Light Infantry our Troops have retired to Springfield Meeting House, & are endeavoring to get some refreshment—they Enemy have only about 40 Dragoons with them—the wretched situations of the Troops here is much to be lamented, no provisions provided for them, ill clothed, many of ’em no Shoes, & they are scattered in sixes & sevens all about the Neighbourhood, in short, they had better be called away. If any considerable number of the Enemy’s Horse, had come up the Springfield Road, they must inevitably have fallen into their Hands—I have ordered the few Officers I met with, to collect them, send to a Mill near this, where there is plenty of Flower & have them well refresh’d—Experience of late, has taught me the advantage of being superior to the Enemy in Horse—If we had at this time 200 Light Dragoons in this quarter, we might catch the Enemy by dozens—& as they seldom send above a Troop of Horse together, we shou’d be able to take them in the same manner—but as matters Are at present in this quarter, they Enemy will do what they please, almost unmolested—I cannot help recommending to your Excellency have a Regiment or two of Dragoons raised, in addition to what you have, these, well Officered, & accoutred, to act in concert with a Corps of 1500, or 2000 Infantry under Col. Morgan, equally equip’d, wou’d methinks be of the utmost service—No sinister Views whatever, has prompted me to mention this—I have nothing but the general Welfare of my Country at heart, & am happy in my station—I shall now make an excursion across towards Chester, & will give you such further information, as may be necessary of the Enemy’s movements, I expect a Spy from the City to Night—In the interim, permit me to say, I am with due regard & esteem Your Excellency’s Obedt hble servt

Jno. Clark Jun.



P.S. The Enemy’s main body, remain as yet, in status quo, I wish your Excellency a merry Christmas & all the Compliments of the Season.


J.C.

N.B. The Enemy have a Bridge of Boats over the lower Ferry to province Island—& probably will retreat that way at least their rear—A great number of Ships are now under way down the River—& a number of Officers are going to England.

